Filed 5/4/16 Shamshoni v. Yadidsion CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


FERESHTEH SHAMSHONI,                                                 B266033

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SQ006884)
         v.

NADIA YADIDSION,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Richard
Montes, Judge. Affirmed.
         Law Office of Kelly R. Decsy and Kelly R. Decsy for Defendant and Appellant.
         Shamshoni Law Firm and Mazyar K. Shamshoni for Plaintiff and Respondent.


                        ____________________________________________
       Appellant Nadia Yadidsion and respondent Fereshteh Shamshoni are
sisters-in-law—their husbands are brothers. The two have been on bad terms for many
years. This case arises from a confrontation between the two in the parking lot of a
supermarket in the west side of Los Angeles. Each filed for a domestic violence
restraining order against the other (see Fam. Code, §§ 6320, 6340), and after a hearing,
the trial court issued an order in favor of Shamshoni and against Yadidsion. Yadidsion
now challenges the trial court’s judgment. We reject Yadidsion’s contentions and affirm
the judgment of the trial court.
                        FACTS AND PROCEEDINGS BELOW
       The two sisters-in-law gave sharply differing accounts of what happened at the
supermarket, and we recount each side briefly in turn.
       A.     Shamshoni’s Version of Events
       Shamshoni stopped at the supermarket to do some shopping after picking up her
three daughters from Sunday Hebrew school. One of the daughters pointed out that
Yadidsion was present in the store and taking pictures of the Shamshoni family with the
camera in her cell phone. Shamshoni became concerned for the safety of her children
because she perceived Yadidsion to be stalking them and believed she might try to hurt
them. She said nothing to Yadidsion, but left the store as quickly as she could.
       After Shamshoni and her family were in the car and about to leave the parking lot,
she saw Yadidsion again and approached her in the car. Shamshoni asked Yadidsion
politely to delete the pictures from her phone. Yadidsion responded by yelling,
threatening, and cursing Shamshoni. Shamshoni replied, “ ‘[D]o you remember that you
called me once at 3:00 A.M. and said I wish you lose your dearest one? So don’t curse
again if you don’t want G[o]d to do this to you again.’ ”
       At this, Yadision, on foot, began approaching Shamshoni in her car. Just before
she reached inside the window, Shamshoni drove away.




                                             2
       B.     Yadidsion’s Version
       When Yadidsion noticed Shamshoni in the supermarket, she went to the back of
the store and hid until Shamshoni left. After waiting 15 minutes to be sure Shamshoni
had enough time to leave the parking lot, Yadidsion left the store. As she was walking
through the parking lot, Shamshoni drove her car toward Yadidsion at a high speed.
Yadidsion stepped back to avoid being hit, and Shamshoni slammed on the brakes.
Shamshoni screamed profanities at Yadidsion, and shouted, “ ‘I hope you see the death of
your daughter,’ ” among many other statements of ill will.
       C.     Proceedings Below
       Shamshoni and Yadidsion each filed for a domestic violence restraining order
against the other. After hearing testimony from both Shamshoni and Yadidsion, the
trial court viewed video footage of the confrontation in the parking lot taken from the
supermarket’s surveillance cameras. The video showed Shamshoni driving out of the
parking lot, then circling back and re-entering approximately two minutes later.
She drove her car toward Yadidsion, but the court found that she did not do so in a
threatening manner that would suggest she intended to hit Yadidsion.
       The court found that Yadidsion had not testified truthfully about the events, and
therefore denied Yadidsion’s request for a restraining order. The court also found that
clear and convincing evidence supported Shamshoni, and accordingly granted
Shamshoni’s request for a restraining order.
                                      DISCUSSION
       Yadidsion raises several issues on appeal. First, she contends that the trial court
violated her due process rights by failing to provide an opportunity for cross-examination
of Shamshoni. Second, she contends that the trial court violated her due process rights by
refusing to allow testimony pertaining to encounters between the parties prior to 2015.
Third, she contends that there was insufficient evidence to support the trial court’s
conclusion that Yadidsion stalked Shamshoni. Fourth, she contends that she and
Shamshoni were insufficiently closely related to allow for a domestic violence restraining
order. Fifth, she contends that the trial court should have forbidden Shamshoni’s brother

                                               3
from serving as Shamshoni’s attorney in this case. Finally, she contends that the trial
court failed to weigh the evidence before concluding that all prior incidents of conflict
between Shamshoni and Yadidsion were “stale” and irrelevant to the requests for
restraining orders. We are not persuaded by Yadidsion’s arguments, and we therefore
affirm the judgment of the trial court.
I.     Failure to Allow Cross-Examination of Shamshoni
       Yadidsion contends that her right to due process under the Fifth and Fourteenth
Amendments to the United States Constitution and article I, section 7 of the California
Constitution was violated when the trial court did not allow her to cross-examine
Shamshoni at the hearing.
       Following direct examination of Shamshoni, the court recessed for lunch. When
the hearing resumed in the afternoon, the trial court asked to view video footage of the
confrontation at the shopping center. The court then asked questions of both Shamshoni
and Yadidsion regarding the video, then rendered its decision. At no point did Yadidsion
request an opportunity to cross-examine Shamshoni.
       “It is a well-recognized proposition that ‘[a] person is free to waive any or all
procedures required and designed to safeguard fundamental rights’ and that a person may
waive the right of cross-examination. [Citation.] Such waiver may be express, i.e., by
stipulation of the parties, or implied. [Citation.] It is also a fundamental principle of
appellate review that objections must be raised in the trial court to preserve questions for
review. Appellate courts will not consider objections that were not presented to the trial
court. [Citation.] In civil cases, constitutional questions not raised in the trial court are
considered waived. [Citation.]” (In re Marriage of S. (1985) 171 Cal. App. 3d 738, 745.)
       By failing to object to the alleged denial of cross-examination, Yadidsion
implicitly waived any right to raise the issue on appeal. Furthermore, “[a]n appellant
has the burden to demonstrate reversible error with reasoned argument and citation to
authority.” (Tellez v. Rich Voss Trucking, Inc. (2015) 240 Cal. App. 4th 1052, 1066.)
In her opening brief on appeal, Yadidsion does not attempt to explain how the denial



                                               4
of cross-examination prejudiced her. For both of these reasons, she is not entitled to
relief now.
II.    Exclusion of Evidence Relating to Prior Conflicts
       In the declarations supporting their restraining orders, both Shamshoni and
Yadidsion described incidents of conflict dating back as early as 1996. According to
Shamshoni, other than the supermarket incident, the most recent conflict between the
two occurred in 2013, when Yadidsion threatened Shamshoni while passing her during
services in a synagogue. For her part, Yadidsion alleged that Shamshoni threatened her
in a 99 Cents store in early 2014. The trial court refused to hear testimony regarding
any events prior to the supermarket confrontation, finding that this evidence was “stale.”
Yadidsion contends that this decision violated her due process rights.
       In a hearing regarding a domestic violence restraining order, as with any hearing
on a motion brought pursuant to the Family Code, “the court shall receive any live,
competent testimony that is relevant and within the scope of the hearing.” (Fam. Code,
§ 217, subd. (a); accord Cal. Rules of Court, rule 5.113.) Evidence is relevant if it has
“any tendency in reason to prove or disprove any disputed fact that is of consequence to
the determination of the action.” (Evid. Code, § 210.) We review a trial court’s decision
to exclude evidence for abuse of discretion. (People v. Waidla (2000) 22 Cal. 4th
690, 717.)
       Yadidsion argues that the trial court erred because it failed to “make a finding
of good cause to refuse to receive live testimony.” (Fam. Code, § 217, subd. (b).) But
Family Code section 217 requires the court to receive “live, competent testimony that is
relevant and within the scope of the hearing.” (Emphasis added.) When the trial court
found that the testimony of prior events was “stale,” it implicitly found that the evidence
was not relevant. Yadidsion and Shamshoni are estranged. Prior to the supermarket
confrontation, neither party claimed to have seen the other within the previous year.
The court did not abuse its discretion by refusing to hear evidence of nearly 20 years of




                                             5
history in order to determine whether a restraining order was justified as a result of the
supermarket confrontation.1
III.   Sufficiency of the Evidence
       Yadidsion contends that substantial evidence does not support the factual findings
underlying the court’s decision to grant a restraining order in favor of Shamshoni.
Ordinarily, “[w]e review the trial court’s factual findings for substantial evidence.
[Citation.] Substantial evidence is evidence ‘of ponderable legal significance, . . .
reasonable in nature, credible, and of solid value.’ [Citation.]” (Picerne Construction
Corp. v. Villas (2016) 244 Cal. App. 4th 1201, 1208.) The appellant “bear[s] the burden
of demonstrating that there is no substantial evidence to support a challenged factual
finding.” (Ibid.)
       Yadidsion contends that this deferential standard should not apply here because
the trial court failed to weigh the evidence before reaching its decision. Yadidsion is
correct that “[w]here the record demonstrates the trial judge did not weigh the evidence,
the presumption of correctness [of the court’s factual findings] is overcome.” (Kemp
Bros. Construction, Inc. v. Titan Electric Corp. (2007) 146 Cal. App. 4th 1474, 1477
(Kemp Bros.).) Here, however, there is no indication in the record that the trial court
failed to weigh the evidence.
       Yadidsion argues that the trial court “never explained its ruling to grant . . .
Shamshoni a [r]estraining [o]rder.” This is not an accurate description of the record. The
trial court explained that after watching the surveillance video of the confrontation, it


       1 Yadidsion argues that the court erred by taking the gap in time between
incidents into account because “[a]ccording to . . . Fam[ily] Code [section]
6301[, subdivision] (c) length of time since the act of abuse is not determinative.”
This argument misconstrues the statute. Family Code section 6301, subdivision (c)
provides that “[t]he length of time since the most recent act of abuse is not, by itself,
determinative.” (Emphasis added.) In this case, the most recent act of alleged abuse
was the supermarket incident. The trial court did not refuse to consider evidence
pertaining to the most recent incident between Yadidsion and Shamshoni, but rather
evidence of earlier incidents to which Family Code section 6301, subdivision (c) has
no application.

                                              6
became clear that “Yadidsion lied during these proceedings,” and that “the facts
which gave rise to [Yadidsion’s] filing are not as they occurred in reality.” The
court concluded, “I find that the facts, not only by way of testimony, but by way
of the video, support . . . Shamshoni’s version of what happened, and so I’ll issue a
restraining order in her favor.” This is vastly different from the situation in Kemp Bros.,
supra, 146 Cal. App. 4th 1474. There, the trial court erroneously ruled that the plaintiff
was barred from re-litigating its claim under the doctrine of collateral estoppel,
and consequently never reached a decision on the merits of the plaintiff’s claim.
(Id. at pp. 1476-1477.) Because the record showed that the trial court had never
made a finding on the facts of the case, the Court of Appeal held that the substantial
evidence rule did not apply to the trial court’s ruling. (Id. at pp. 1477-1478.) Because
the record in this case demonstrates that the trial court heard and considered the parties’
evidence before reaching a decision, its ruling is entitled to the deference of review for
substantial evidence.
       Further, substantial evidence supports the trial court’s findings. Shamshoni
testified that Yadidsion lurked in the supermarket and took pictures of Shamshoni and
her children, causing Shamshoni to feel afraid for her own safety and that of her children.
The trial court could reasonably conclude from this testimony and from the surveillance
video footage that Yadidsion was stalking and harassing Shamshoni, justifying the
issuance of a domestic violence restraining order. (See Fam. Code, §§ 6320, 6340
[granting the trial court the authority to issue protective orders to prevent behavior
including stalking and harassing].) Because the trial court’s conclusions were reasonable,
we may not substitute our own judgment in their place. (Bowers v. Bernards (1984)
150 Cal. App. 3d 870, 873-874.)
IV.    Degree of Affinity Between Shamshoni and Yadidsion
       Yadidsion contends that Shamshoni was not eligible for a domestic violence
restraining order against her because the two are not related within the second degree of
affinity. The Family Code provides that a domestic violence restraining order “may be
granted to any person described in Section 6211.” (Fam. Code, § 6301.) Of the types

                                              7
of relationships listed in section 6211, the one that appears to apply is that described in
subdivision (f), namely “[a]ny other person related by consanguinity or affinity within
the second degree.” The Family Code defines affinity as “the connection existing in
consequence of marriage between each of the married persons and the blood relatives of
the other.” (Fam. Code, § 6205.) Under this definition, Shamshoni has an affinity to her
husband’s blood relatives. Yadidsion’s husband is the brother of Shamshoni’s husband,
but Yadidsion herself is not a blood relative of Shamshoni’s husband. Yadidsion argues
on this basis that she does not share the required degree of affinity to Shamshoni, and that
the trial court’s grant of a domestic violence restraining order against her was improper.
       Yadidsion failed to raise this argument to the trial court. Accordingly, for the
reasons described above, see part I, ante, she may not now raise the issue on appeal.
We feel compelled to note with respect to this argument that there was a very good
reason Yadidsion did not raise this issue before the trial court: She herself was seeking a
domestic violence restraining order against Shamshoni. By arguing now that the two are
not sufficiently closely related for this type of order, Yadidsion has implicitly alleged that
her own motion for a restraining order was frivolous.
V.     Attorney Conflict of Interest
       Shamshoni’s attorney both at trial and on appeal was her brother, Mazyar K.
Shamshoni. Yadidsion contends that this presented a conflict of interest, and that the
court should not have permitted Mazyar Shamshoni to serve as counsel.
       If a party believes that opposing counsel should not represent his client due to
a conflict of interest, the proper remedy is to file a motion for disqualification. (See,
e.g., People ex rel. Dept. of Corporations v. SpeeDee Oil Change Systems, Inc. (1999)
20 Cal. 4th 1135, 1144-1147.) We need not decide this issue because Yadidsion
filed no such motion with the trial court here, and thus her objection to Shamshoni’s
representation is forfeited. (See City and County of San Francisco v. Cobra Solutions,
Inc. (2014) 232 Cal. App. 4th 468, 473-474.)




                                              8
VI.    Substantial Evidence Regarding Prior Incidents
       Yadidsion contends that, when the trial court excluded evidence of prior
encounters between Shamshoni and Yadidsion, it “did not substantially weigh[] the
evidence as to w[h]ether to allow evidence regarding past acts of abuse.” This appears
to be a repetition under a different name of Yadidsion’s allegation that the trial court
violated her right to due process by excluding evidence of conflicts between the parties
prior to 2015. (See part II, ante.) We reject Yadidsion’s argument here for the same
reasons we explained above.
                                      DISPOSITION
       The judgment of the trial court is affirmed. Respondent Shamshoni is to recover
her costs on appeal.
       NOT TO BE PUBLISHED.




                                                         ROTHSCHILD, P. J.
We concur:




                       CHANEY, J.




                       JOHNSON, J.




                                              9